DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/06/2021 has been entered. Claims 1-2 and 6-10 remain pending in the application. Claims 4-5 have been cancelled. Applicant’s amendment to the Claims have overcome each and every claim objection, 35 USC 112 rejection, and 35 USC 101 rejection previously set forth in the Non-Final Office Action mailed 08/05/2021.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendment to the claims. However, new claim objections that result from the amendment to the claims are now presented.
Claim 1 is objected to because of the following informalities:
Claim 1, line 6: “a housing having sensors are mounted therewith” should be corrected to “a housing having sensors that are mounted therewith”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment to the claims. However, new 35 USC 112 rejections that result from the amendment are now presented.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 contains the trademark/trade name “a QR code”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “an identifier” and, accordingly, the 
Claims 1 and 10 contain the acronym “a QR code”. When possible it is preferred that the full phrase of the abbreviation be spelled out.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
As noted above the 35 USC 101 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candido et al. (A.U. Publication No. 2015/101659) in view of Sloo et al. (U.S. Publication No. 2015/0097687 A1) and Berg-Sonne et. al. (U.S. Publication No. 2013/0226320).

Regarding Claim 1. (Currently Amended) Candido teaches:
A measurement system for well-being in at least one indoor space (See Fig. 1 and Abstract: IEQ monitoring system (1).), said measurement system comprising: 
a computer server (See Fig. 1 and para[40]: Server 11.);
at least one monitoring module placed in the indoor space (See Fig. 1, Fig. 3, and para[38]: environmental quality monitoring stations (5).), 
said monitoring module comprising:
a housing having sensors are mounted therewith (See Fig. 3, Fig. 4a, para[52], and para[56]: housing 45. First sensor 37.) for measuring a plurality of objective environmental parameters (See para[7]: indoor environmental quality data (IEQ data).), 
the plurality of objective environmental parameters measured by the sensors comprising at least one air quality parameter (See Fig. 3, para[7], and para[38]: an indoor air quality sensor system 66.), at least one sound objective parameter (See Fig. 3, para[7], and para[38]: an acoustic sensor system 61.), and at least one luminosity objective parameter surrounding said monitoring module (See Fig. 3, para[7], and para[38]: a lighting sensor system 64.);
(See para[9]: a data communication link for the at least one second sensor to send data to the first processing device.);
a terminal (See Fig. 1 and para[43]: an electronic device 16, 18.) configured to:
receive a subjective environmental parameter as an input (See para[14]: temporal survey data.);
transmit the subjective environmental parameter to the computer server (See Fig. 16 and para[43]: The occupants 15 may provide survey data through an electronic device 16, 18 that, in turn, sends the survey data through the communication network 9 to the server 11.); and
wherein the computer server is configured to create a refined environmental report (See Fig. 14, para[15], and para[35]: IEQ comfort efficiency rating. Report.) correlating said objective environmental parameters measured by the at least one monitoring module with said subjective environmental parameter in time (See Fig. 6, para[13]-para[14], and para[109]: a subjective questionnaire of the occupied zone at a time contemporaneous to the time value of corresponding temporal IEQ parameter data.).
Candido is silent as to the language of:
a QR code associated with the at least one monitoring module serving as an identifier for the at least one monitoring module;
a terminal configured to:
read the QR code to obtain the identifier of the at least one monitoring module;

transmit the identifier of the at least one monitoring module to the computer server; and 
wherein the computer server is configured to create a refined environmental report correlating the identifier and said subjective environmental parameter in time.
Nevertheless Sloo teaches:
a QR code associated with the at least one monitoring module serving as an identifier for the at least one monitoring module (See Fig. 2, Fig. 15, para[0103], and para[0108]: The application 1012 may process the QR code 1028 in order to determine or otherwise identify the alphanumeric code 1030, another unique ID of hazard detector 500 or other information concerning hazard detector 500.);
a terminal (See Fig. 15 and para[0107]: mobile device 230.) configured to:
read the QR code to obtain the identifier of the at least one monitoring module (See Fig. 8, Fig. 15, para[0103], and para[0108]: The application 1012 may process the QR code 1028 in order to determine or otherwise identify the alphanumeric code 1030, another unique ID of hazard detector 500 or other information concerning hazard detector 500.); and
transmit the identifier of the at least one monitoring module to the computer server (See Fig. 2, Fig. 8, para[0103]: At step 802, a central server or a cloud-computing system, e.g., system 236 of FIG. 2, may receive input corresponding to a code.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido using a QR code associated with the at least one monitoring module serving as (See para[0004]). One of ordinary skill would have been motivated to modify Candido, because identifying a monitoring module using a QR code would help to determine the installation location of the monitoring module, as recognized by Sloo.
Sloo is silent as to the language of:
associate the subjective environmental parameter with the identifier of the at least one monitoring module, and
wherein the computer server is configured to create a refined environmental report correlating the identifier and said subjective environmental parameter in time.
Nevertheless Berg-Sonne teaches:
associate the subjective environmental parameter with the identifier of the at least one monitoring module (See para[0267] and para[0285]-para[0286]: When feedback is received, the location of the feedback is mapped into all of the control zones that the location is part of.), and
wherein the computer server is configured to create a refined environmental report correlating the identifier and said subjective environmental parameter in time (See Fig. 17, Fig. 18, para[0285], and para[0369] – para[0370]: The control zone from which the feedback was taken. Occupant feedback response 3190. Responses may also include incentives or historical information.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido associate the subjective environmental parameter with the identifier of the at least one monitoring module, and wherein the computer server is configured to create a refined environmental report correlating the identifier and said subjective environmental parameter in time such as that of Berg-Sonne. Candido and Berg-Sonne are analogous to the instant application as all of the references are directed to the same field of endeavor. Berg-Sonne teaches, “Typically, but not necessarily, feedback for a given subsystem is handled independently of feedback from other subsystems. For example, feedback that an occupant finds that a space is too brightly lit may affect the lighting or window shade settings, but will not affect temperature handling” (See para[0267]). One of ordinary skill would have been motivated to modify Candido, because associating a subjective measurement with a monitoring module would help to identify what setting should be changed, as recognized by Berg-Sonne.

Regarding Claim 2. (Currently Amended) Candido teaches:
The system according to claim 1 
wherein the at least one monitoring module comprises transmitting means for transmitting said subjective environmental parameter (See para[43] and para[115]: the electronic devices 16, 18 may send the survey data through the monitoring stations 5.).

Regarding Claim 9. (Previously Presented) Candido teaches:

wherein the system comprises a plurality of monitoring modules placed respectively in a plurality of indoor spaces (See Fig. 1 – Fig. 2, and para[48]: a plurality of monitoring stations 5 at a plurality of occupied zones 3.).

Regarding Claim 10. (Currently Amended) Candido teaches:
A method for measuring the well-being in at least one indoor space (See para[13]: A computer implemented method for monitoring an indoor environmental quality (IEQ) efficiency.) using the measurement system according to claim 1, 
the monitoring module being placed in an indoor space (See Fig. 1, Fig. 3, and para[38]: environmental quality monitoring stations (5).), the method comprising: 
measuring a plurality of objective environmental parameters (See para[7]: indoor environmental quality data (IEQ data).), 
said plurality of objective environmental parameters comprising at least one air quality parameter (See Fig. 3, para[7], and para[38]: an indoor air quality sensor system 66.), at least one sound objective parameter (See Fig. 3, para[7], and para[38]: an acoustic sensor system 61.), and at least one luminosity objective parameter surrounding said monitoring module (See Fig. 3, para[7], and para[38]: a lighting sensor system 64.); 
communicating said objective environmental parameters to the computer server (See para[9]: a data communication link for the at least one second sensor to send data to the first processing device.); and 
(See para[14]: temporal survey data.);
transmitting the subjective environmental parameter to the computer server (See Fig. 16 and para[43]: The occupants 15 may provide survey data through an electronic device 16, 18 that, in turn, sends the survey data through the communication network 9 to the server 11.) to create a refined environmental report (See Fig. 14, para[15], and para[35]: IEQ comfort efficiency rating. Report.) correlating said plurality of objective environmental parameters and said subjective environmental parameter (See Fig. 6, para[13]-para[14], and para[109]: a subjective questionnaire of the occupied zone at a time contemporaneous to the time value of corresponding temporal IEQ parameter data.).
Candido is silent as to the language of:
reading the QR code with the terminal to obtain the identifier of the at least one monitoring module; 
associating the subjective environmental parameter with the at least one monitoring module with the identifier; and 
transmitting the subjective environmental parameter with the identifier of the at least one monitoring module to the computer server.
Nevertheless Sloo teaches:
reading the QR code with the terminal to obtain the identifier of the at least one monitoring module (See Fig. 8, Fig. 15, para[0103], and para[0108]: The application 1012 may process the QR code 1028 in order to determine or otherwise identify the alphanumeric code 1030, another unique ID of hazard detector 500 or other information concerning hazard detector 500.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido by reading the QR code with the terminal to obtain the identifier of the at least one monitoring module such as that of Sloo. Candido and Sloo are analogous to the instant application, because all of the references are directed to the same field of endeavor. Sloo teaches, “Additionally, the installation location of the particular smart hazard detector may play a central role in how various settings of the smart hazard detector are defined and adjusted over time.” (See para[0004]). One of ordinary skill would have been motivated to modify Candido, because identifying a monitoring module using a QR code would help to determine the installation location of the monitoring module, as recognized by Sloo.
Sloo is silent as to the language of:
associating the subjective environmental parameter with the at least one monitoring module with the identifier; and 
transmitting the subjective environmental parameter with the identifier of the at least one monitoring module to the computer server.
Nevertheless Berg-Sonne teaches:
associating the subjective environmental parameter with the at least one monitoring module with the identifier (See para[0267] and para[0285]-para[0286]: When feedback is received, the location of the feedback is mapped into all of the control zones that the location is part of.); and 
(See Fig. 1, Fig. 17, para[0091], para[0267], and para[0275]-para[0286]: The central server 80. Feedback for a measurement period is stored in a database 3115, including the following information: … The control zone from which the feedback was taken.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido associating the subjective environmental parameter with the at least one monitoring module with the identifier; and transmitting the subjective environmental parameter with the identifier of the at least one monitoring module to the computer server . Candido and Berg-Sonne are analogous to the instant application as all of the references are directed to the same field of endeavor. Berg-Sonne teaches, “Typically, but not necessarily, feedback for a given subsystem is handled independently of feedback from other subsystems. For example, feedback that an occupant finds that a space is too brightly lit may affect the lighting or window shade settings, but will not affect temperature handling” (See para[0267]). One of ordinary skill would have been motivated to modify Candido, because associating a subjective measurement with a monitoring module would help to identify what setting should be changed, as recognized by Berg-Sonne.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candido et al. (A.U. Publication No. 2015/101659) in view of Sloo et al. (U.S. Publication No. 2015/0097687 A1) and Berg-Sonne et al. (U.S. Publication No. 2013/0226320) as applied to claim 1 above, and further in view of Cazier et al. (U.S. Publication No. 2017/0246486).


Regarding Claim 6. (Currently Amended) Candido is silent as to the language of:
The system according to claim 1 
wherein the housing comprises a lower face comprising at least one entry opening, 
an upper face comprising at least one exit opening, and
ventilation means configured to circulate an air flow between the entry opening and the exit opening.
Nevertheless Cazier teaches:
wherein the housing (See Figs. 8A – 8B, and para[0090]: housing 218.) comprises a lower face comprising at least one entry opening (See Figs. 8A – 8B, and para[0090]: distal surface 404, pre-filter 408.).), 
an upper face comprising at least one exit opening (See Figs. 8A – 8B, and para[0090]: proximal surface 402, vents 406.), and
ventilation means configured to circulate an air flow between the entry opening and the exit opening (See Fig. 9 and para[0091]: filter fans 504.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the housing comprises a lower face comprising at least one entry opening, an upper face comprising at least one exit opening, and ventilation means configured to circulate an air flow between the entry opening and the exit opening such as that of Cazier. Candido and Cazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, 

Regarding Claim 7. (Currently Amended) Candido is silent as to the language of:
The system according to claim 6 
wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing so as to form an air inlet between the lower face and the fixation base.
Nevertheless Cazier teaches:
wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing so as to form an air inlet between the lower face and the fixation base (See Fig. 3, Figs 8A – 8B, and para[0055]: plurality of wheels 224.) so as to form an air inlet between the lower face and the fixation base (See Fig. 3 and para[0055]-para[0056]: air inlet 220.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the monitoring module comprises a fixation base positioned on the lower face and connected to said housing so as to form an air inlet between the lower face and the fixation base such as that of Cazier. Candido and Cazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, because the substitution of the housing of 

Regarding Claim 8. (Previously Presented) Candido is silent as to the language of:
The system according to claim 7 
wherein the air inlet is peripheral.
Nevertheless Cazier teaches:
wherein the air inlet is peripheral (See Fig. 3, Figs. 8A-Fig. 8B, and para[0091]: air inlet 220, which may be positioned anywhere on the housing 218 including, without limitation, the distal surface 404.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Candido wherein the air inlet is peripheral such as that of Cazier. Candido and Cazier are analogous to the instant application as all references are directed to the same field of endeavor. One of ordinary skill would have been motivated to modify Candido, because the substitution of the housing of Candido for the housing of Cazier would have yielded predictable results to one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant argues that: Candido fails to associate a plurality of objective parameters, a subjective parameter and a QR code as an identifier for at least one monitoring module.
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As described in further detail under the 35 USC 103 rejection above, limitations directed to “a QR code” are rejected using Sloo et al. (US 20150097687 A1).
Applicant argues that: Because claims 9 and 10 depend on claim 1, they too are allowable for at least the same reasons.
Applicant’s arguments with respect to the rejection of the dependent claims 9 and 10 under 35 USC 103 have been fully considered but are not persuasive, because the independent claim 1 is currently rejected under 35 USC 103.
Applicant argues that: In rejecting claims 6-8, the Office relies on Cazier to make up the deficiencies of Candido. Although applicant disagrees that Candido is combinable with Cazier, since claims 6-8 depend on claim 1, they too are allowable for at least the same reasons. Thus, rescission of the rejection of claims 6-8 is respectfully requested.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, as the independent claim 1 is currently rejected under 35 USC 103, the rejection of claims 6-8 is also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           /YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863